El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
Gregorio Rodríguez y Santos Ocasio fueron convictos del delito de libelo infamatorio. Alegan que la corte de distrito-cometió error al dictar sentencia por la prueba aducida en el juicio, toda vez que la hoja suelta en cuestión era una co-*865mimicacióii privilegiada, y el fiscal estaba en la obligación de probar con prneba extrínseca la malicia por parte de los acusados.
El artículo publicado imputaba a Ernesto Machado, por licía insular, una serie de actos criminales. La corte de dis-trito declaró sin lugar una moción de nonsuit presentada. Los acusados no ofrecieron prueba. No se pretendió demos-trar que los cargos contra el policía fueran ciertos o que los acusados tenían razón para creer que así lo eran. Nada ha-bía que indicara que la publicación de la hoja suelta se hizo con sana intención y para fines justificables o que hubo oca-sión o motivo propicios o justificación o excusa para su pu-blicación.
Los artículos 245, 246 y 251 del Código Penal proveen:
“Artículo 245. — Se presumirá maliciosa toda publicación inju-riosa, si no se probare que hubo motivo justificable para hacerla.
“Artículo 246. — En todos los procesos promovidos por libelo, se podrá testificar la verdad ante el tribunal o jurado, y si éste estimare ser cierto lo denunciado como infamatorio, y haberse publicado con sana intención y para fines justificables, deberá absolverse libremente al acusado; incumbiendo al jurado determinar las cuestiones de he-cho y de derecho.”
“Artículo 251. — Una comunicación dirigida a persona interesada en tal comunicación, por otra persona que también lo estuviere, o cuyas relaciones con aquélla justificare la suposición de haber obrado sin malicia, no deberá presumirse maliciosa, sino que se tendrá por comunicación privilegiada.! ’
Los apelantes descansan en la siguiente jurisprudencia: Pueblo v. Polo, 14 D.P.R. 786, 789; Nota al caso de Kennerly v. Hennessy, 19 A.L.R. 1490, 1494; City of Chicago v. Tribune Co., 139 N. E. 86; 28 A.L.R. 1368-1377; Abraham v. Baldwin, 42 So. 591; Quiñones v. J. T. Silva Banking & Commercial Co., 16 D.P.R. 696, y 17 R.C.L. 342.
El Fiscal de esta Corte ha citado: Pueblo v. Sierra, 48 D.P.R. 261; Pueblo v. Lastra Chárriez, 50 D.P.R. 118; Pueblo v. Mirayes, 52 D.P.R. 319; 2 Wharton Criminal Law, pág. *8662302, sec. 1979; Id., 2026, sec. 2012; 2 Brill Criminal Encyclopedia 1340, sec. 808; Id. 1348, sec. 811, 813.
El alegato de los apelantes lia dejado de convencernos de que la Roja suelta era nna comunicación privilegiada.

La sentencia 'CtpeMda debe ser confirmada.